DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on March 25, 2022. As directed by the amendment: claims 8, 10, 12, 15, 19 have been amended, claims 9 and 20 have been cancelled, and new claims 21-24 have been added. Claims 8, 10-19 and 21-24 are currently pending in this application.

Allowable Subject Matter
Claims 8, 10-19 and 21-24 are allowed over the prior art of record as amended in the reply filed March 25, 2022.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed breast pump system comprising a control unit to control the breast pump system, a vacuum unit with a plurality of pump motors, a support mechanism located remotely from the control unit, and a member extending between the control unit and the support mechanism.
The closest prior art of record is Thommen (US 2008/0021380) in view of Nowroozi, et al. (US 2017/0065753) and further in view of Chang, et al. (US 2007/0135761) for claim 8 and Chen (US 2014/0031744) in view of Makower, et al. (US 2017/0072118), Thommen (US 2008/0021380) and Cheng, et al. (US 2007/0135761) for claims 15 and 19. However, these references do not disclose the device as claimed or described above.
Regarding claims 8, 10-14 and 19, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of wherein the member is a conduit, wherein the conduit defines a channel through which one or more of a vacuum line and electrical lines extend between the control unit and the vacuum unit, in combination with the other limitations as claimed.
Regarding claims 15-18 and 21-24, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of wherein the support mechanism comprises a trolley with wheels, wherein the trolley forms a vertical pole to which the control unit and the vacuum unit are coupled, in combination with the other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783